982 A.2d 1218 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Ernest CANNON, Respondent.
No. 302 EAL 2009.
Supreme Court of Pennsylvania.
October 20, 2009.

ORDER
PER CURIAM.
AND NOW, this 20th day of October, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Superior Court override controlling authority establishing that in a joint trial, where the Commonwealth properly redacted a co-defendant's statement and did not use it to directly establish defendant's guilt, and where the trial court properly instructed the jury regarding that statement, the narrow exception to the presumption that a jury will follow its instructions established in Bruton v. United States, 391 U.S. 123, 88 S.Ct. *1219 1620, 20 L.Ed.2d 476 (1968), does not apply?